         Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 1 of 7




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     June 2, 2021

VIA EMAIL

Marina Medvin, Esq.
Medvin Law PLC
916 Prince Street
Alexandria, VA 22314
marina@medvinlaw.com

       Re:      United States v. Michael Stepakoff
                Case No. 1:21-CR-96 (RC)

Dear Counsel:

       Please find discovery in this matter, which is being provided today through a shared file
on USA File Exchange (USAfx) titled “US v. Michael Stepakoff, 21-cr-96,” within subfolder
“6.2.21.” I have enclosed an index of the material being produced with this letter.

        Summary of Materials Provided. As further described in the enclosed index, the
discovery includes FBI reports, search warrant documents, CCTV video footage of inside the
U.S. Capitol as well as additional photos and videos. Some or all of the material contained in
this production was previously produced to you before being Bates labeled in an effort to provide
discovery to you as expeditiously as possible. We have also obtained evidence seized from your
client’s cell phone pursuant to a search warrant. The device itself has already been returned to
your client. Upon request, we are willing to make available a copy of the raw collection
extracted from the device.

       Manner of Production. This production is being transmitted via USAfx. Please be sure
to download the entire folder, including all subfolders and files contained within the subfolders
exactly as it was provided immediately upon receipt to your own storage media.

       This production contains the following:
       • A “PDF” folder containing the discovery in searchable PDF format.
         Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 2 of 7




       • A “NATIVE” folder of documents that cannot be converted to PDFs such as
       audio/video recordings. Files that could not be converted to PDF will have a
       “placeholder” in the “PDF” folder that references the native file. You will find the
       referenced file by navigating to the corresponding Bates number in the NATIVE folder.
       • An index of the production, provided in both Excel and Adobe PDF formats.

If you would like this production in load files for creating a document review database (e.g.,
Relativity) please let me know and we will provide load files.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Technical Assistance. CJA panel counsel and Assistant Federal Public Defenders with
technical discovery questions or those who need of assistance managing the discovery in this
case can contact Kelly Scribner (kelly_scribner@fd.org) with the Defender Services Office -
National Litigation Support Team. While Ms. Scribner is not specifically tasked with assisting
retained counsel, she is willing to talk with you about your discovery issues on a limited basis.
However, the National Litigation Support Team typically cannot support retained defense
counsel as the National Litigation Support Team is funded to assist CJA panel counsel and
Federal Public Defender offices appointed through the CJA Act.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may contain information
relevant to this prosecution. These materials may include, but are not limited to, surveillance
video, body worn camera footage, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In
the meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case.

        Timing of Disclosures. I recognize the government’s discovery obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and Rule 16. I will provide timely disclosure if
any such material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will
provide information about government witnesses prior to trial and in compliance with the court’s
trial management order.

         Reciprocal Discovery. I request reciprocal discovery to the fullest extent provided by
Rule 16 of the Federal Rules of Criminal Procedure, including results or reports of any physical
or mental examinations, or scientific tests or experiments, and any expert witness summaries. I
also request that defendant(s) disclose prior statements of any witnesses defendant(s) intends to
call to testify at any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S.

                                                 2
         Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 3 of 7




255 (1975). I request that such material be provided on the same basis upon which the
government will provide defendant(s) with materials relating to government witnesses.

        Notice of Defenses. Additionally, pursuant to Federal Rules of Criminal Procedure 12.1,
12.2, and 12.3, I request that defendant(s) provide the government with the appropriate written
notice if defendant(s) plans to use one of the defenses referenced in those rules. Please provide
any notice within the time period required by the Rules or allowed by the Court for the filing of
any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,

                                                    /s/ Alison B. Prout

                                                    Alison B. Prout
                                                    Assistant United States Attorney
Enclosure




                                                3
                                    Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 4 of 7
                                                              USA v. Stepakoff 21‐cr‐096, Stepakoff_01


  VOLUME       SENSITIVE HIGHLY SENSITIVE      BEGINBATES           ENDBATES           PAGECOUNT                                 DESCRIPTION
Stepakoff_01                                CAP01_000014551     CAP01_000014554            4        (U) Subfile Opening Document
Stepakoff_01                                CAP01_000014555     CAP01_000014557            3        (U) Stepakoff DL Info..msg
Stepakoff_01                                CAP01_000014558     CAP01_000014559            2        (U) Michael_Stepakoff_NCIC.pdf
Stepakoff_01      X                         CAP01_000014560     CAP01_000014567            8        (U) Stepakoff_Michael_G_‐_Subject_Detail_Report_‐SIM.pdf
Stepakoff_01      X                         CAP01_000014568     CAP01_000014671           104       (U) Stepakoff_CLEAR.pdf
Stepakoff_01                                CAP01_000014672     CAP01_000014673            2        (U) Stepakoff complaint email to USCP.msg
Stepakoff_01                                CAP01_000014674     CAP01_000014674            1        (U) Stepakoff complaint email to USCP.msg
Stepakoff_01                                CAP01_000014675     CAP01_000014675            1        (U) Stepakoff complaint email to USCP.msg
Stepakoff_01                                CAP01_000014676     CAP01_000014676            1        (U) Stepakoff complaint email to USCP.msg
Stepakoff_01                                CAP01_000014677     CAP01_000014677            1        (U) Stepakoff complaint email to USCP.msg
Stepakoff_01                                CAP01_000014678     CAP01_000014679            2        (U) Interview of J.B. on 1/8/21
Stepakoff_01                                CAP01_000014680     CAP01_000014681            2        (U) J.B. Notes.pdf
Stepakoff_01                                CAP01_000014682     CAP01_000014683            2        (U) RE EXTERNAL EMAIL ‐ Re E.T's Phone Number.msg
Stepakoff_01                                CAP01_000014684     CAP01_000014684            1        (U//FOUO) Physical Surveillance
Stepakoff_01                                CAP01_000014685     CAP01_000014686            2        (U) Interview of E.T. on 1/9/21
Stepakoff_01                                CAP01_000014687     CAP01_000014688            2        (U) E.T. Notes.pdf
Stepakoff_01                                CAP01_000014689     CAP01_000014689            1        (U) Interview of J.B. on 1/19/21
Stepakoff_01                                CAP01_000014690     CAP01_000014690            1        (U) J.B. Interview Notes from 1‐19‐21 Interview.pdf
Stepakoff_01                    X           CAP01_000014691     CAP01_000014693            3        (U) Photos_Inside_Capitol_Sent_to_J.B..pptx
Stepakoff_01                    X           CAP01_000014694     CAP01_000014696            3        (U) Photos_Inside_Capitol_‐_J.B._EDIT.pptx
Stepakoff_01                                CAP01_000014697     CAP01_000014697            1        (U) Email from J.B. on 1/15/21
Stepakoff_01                                CAP01_000014698     CAP01_000014700            3        (U) Re EXTERNAL EMAIL ‐ Re E.T.'s Phone Number.msg
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014701     CAP01_000014701             1
                                                                                                    /135497719_3909346609090192_4007844112544065603_o.jpg
Stepakoff_01                                CAP01_000014702     CAP01_000014702             1       (U) CD Containing Videos and Photographs /File_000.jpeg
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014703     CAP01_000014703             1
                                                                                                    /video_1056340008205522.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014704     CAP01_000014704             1
                                                                                                    /video_1114935012275799.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014705     CAP01_000014705             1
                                                                                                    /video_220613756449695.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014706     CAP01_000014706             1
                                                                                                    /video_303118840830428.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014707     CAP01_000014707             1
                                                                                                    /video_3909250329099820.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014708     CAP01_000014708             1
                                                                                                    /video_3909254022432784.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014709     CAP01_000014709             1
                                                                                                    /video_3909257159099137.mp4



                                                                            Page 1 of 4
                                    Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 5 of 7
                                                              USA v. Stepakoff 21‐cr‐096, Stepakoff_01


 VOLUME        SENSITIVE HIGHLY SENSITIVE      BEGINBATES             ENDBATES         PAGECOUNT                                DESCRIPTION
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014710     CAP01_000014710             1
                                                                                                    /video_3909261225765397.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014711     CAP01_000014711             1
                                                                                                    /video_3909352512422935.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014712     CAP01_000014712             1
                                                                                                    /video_3909609165730603.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014713     CAP01_000014713             1
                                                                                                    /video_3911370555554464.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014714     CAP01_000014714             1
                                                                                                    /video_3911399562218230.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014715     CAP01_000014715             1
                                                                                                    /video_3911875918837261 (1).mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014716     CAP01_000014716             1
                                                                                                    /video_3912448748779978.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014717     CAP01_000014717             1
                                                                                                    /video_3912454242112762.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014718     CAP01_000014785             68
                                                                                                    /video_446488576509774.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014786     CAP01_000014786             1
                                                                                                    /video_837698940359394.mp4
                                                                                                    (U) CD Containing Videos and Photographs
Stepakoff_01                                CAP01_000014787     CAP01_000014787             1
                                                                                                    /video_846837016078395.mp4
                                                                                                    (U) Receipt of CCTV Security Video from 1/6/21 of Inside the U.S.
Stepakoff_01                                CAP01_000014788     CAP01_000014788             1
                                                                                                    Capitol
                                                                                                    0102 USCS 01 Senate Wing Door near S139‐2021‐01‐
Stepakoff_01                    X           CAP01_000014789     CAP01_000014789             1
                                                                                                    06_14h48min39s000ms.mp4
                                                                                                    (U) Receipt of CD Containing CCTV Video Footage from 1/6/21 on
Stepakoff_01                                CAP01_000014790     CAP01_000014790             1
                                                                                                    1/26/21
                                                                                                    0102 USCS 01 Senate Wing Door near S139‐2021‐01‐
Stepakoff_01                    X           CAP01_000014791     CAP01_000014791             1
                                                                                                    06_15h00min30s000ms.asf

Stepakoff_01                                CAP01_000014792     CAP01_000014793             2       (U) signed‐21‐mj‐166_Arrest_Warrant_Stepakoff.pdf
Stepakoff_01                                CAP01_000014794     CAP01_000014794             1       (U) DL Photo ‐ Michael Stepakoff.jpg

Stepakoff_01                                CAP01_000014795     CAP01_000014796             2       (U) signed‐21‐mj‐166_Arrest_Warrant_Stepakoff.pdf
                                                                                                    (U) signed‐21‐mj‐
Stepakoff_01                                CAP01_000014797     CAP01_000014802             6
                                                                                                    166_Statement_of_Facts_Stepakoff_final_redacted.pdf
Stepakoff_01                                CAP01_000014803     CAP01_000014808             6       (U) signed‐21‐mj‐166_Statement_of_Facts_Stepakoff_final.pdf
Stepakoff_01                                CAP01_000014809     CAP01_000014809             1       (U) signed‐21‐mj‐166_Complaint_Stepakoff.pdf



                                                                            Page 2 of 4
                                  Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 6 of 7
                                                              USA v. Stepakoff 21‐cr‐096, Stepakoff_01


  VOLUME       SENSITIVE HIGHLY SENSITIVE      BEGINBATES           ENDBATES           PAGECOUNT                             DESCRIPTION
Stepakoff_01                                CAP01_000014810     CAP01_000014810            1     (U) signed‐21‐mj‐166_Complaint_Stepakoff_Redacted.pdf
Stepakoff_01                                CAP01_000014811     CAP01_000014811            1     (U) Preservation Requests to Facebook and Twitter on 1/19/21
                                                                                                 (U) EXTERNAL EMAIL ‐ Preservation Request Received Case
Stepakoff_01                                CAP01_000014812     CAP01_000014812            1
                                                                                                 #5758707.msg
                                                                                                 (U) EXTERNAL EMAIL ‐ Case# 0189083913 Twitter Receipt of
Stepakoff_01                                CAP01_000014813     CAP01_000014814            2
                                                                                                 Preservation Request ‐ FBI ref_00DA0K0A8._5004w24stlXref .msg




Stepakoff_01                                CAP01_000014815     CAP01_000014821             7       (U) Stepakoff, Michael Clear.pdf
Stepakoff_01                                CAP01_000014822     CAP01_000014822             1       (U) Search Warrant ‐ 4244 Tremblay Way, Palm Harbor, FL 34684
Stepakoff_01                                CAP01_000014823     CAP01_000014831             9       (U) search paperwork121109.pdf




Stepakoff_01                                CAP01_000014832     CAP01_000014900             69      (U//FOUO) Final_SW_Signed.pdf
Stepakoff_01                                CAP01_000014901     CAP01_000014901              1      (U//FOUO) Search Warrant Return
Stepakoff_01                                CAP01_000014902     CAP01_000014904              3      (U//FOUO) SW Return.pdf

Stepakoff_01                                CAP01_000014905     CAP01_000014906             2       (U//FOUO) MICHAEL STEPAKOFF ‐ Arrest
Stepakoff_01                                CAP01_000014907     CAP01_000014910             4       (U//FOUO) Arrest documents101341.pdf
Stepakoff_01                                CAP01_000014911     CAP01_000014912             2       (U) Evidence Collection




Stepakoff_01                                CAP01_000014913     CAP01_000014916             4       (U//FOUO) 022421‐1257.pdf
Stepakoff_01                                CAP01_000014917     CAP01_000014918             2       (U) DEWF5_iPhone_Archive
Stepakoff_01                                CAP01_000014919     CAP01_000014920             2       (U) CART iPhone Extraction ‐ MDUS 24940
Stepakoff_01                                CAP01_000014921     CAP01_000014921             1       (U) Photos.zip/IMG_2023.JPG
Stepakoff_01                                CAP01_000014922     CAP01_000014922             1       (U) Photos.zip/IMG_2024.JPG
Stepakoff_01                                CAP01_000014923     CAP01_000014923             1       (U) Photos.zip/IMG_2025.JPG
Stepakoff_01                                CAP01_000014924     CAP01_000014924             1       (U) Photos.zip/IMG_2026.JPG
Stepakoff_01                                CAP01_000014925     CAP01_000014925             1       (U) Photos.zip/IMG_2027.JPG
Stepakoff_01                                CAP01_000014926     CAP01_000014926             1       (U) Photos.zip/IMG_2028.JPG
Stepakoff_01                                CAP01_000014927     CAP01_000014927             1       (U) Photos.zip/IMG_2029.JPG



                                                                            Page 3 of 4
                                  Case 1:21-cr-00096-RC Document 17-1 Filed 06/02/21 Page 7 of 7
                                                              USA v. Stepakoff 21‐cr‐096, Stepakoff_01


  VOLUME       SENSITIVE HIGHLY SENSITIVE      BEGINBATES           ENDBATES           PAGECOUNT                           DESCRIPTION
Stepakoff_01                                CAP01_000014928     CAP01_000014928            1     (U) Photos.zip/IMG_2030.JPG
Stepakoff_01                                CAP01_000014929     CAP01_000014929            1     (U) Photos.zip/IMG_2038.JPG

Stepakoff_01                                CAP01_000014930     CAP01_000014998             69      (U) Final_SW_Signed.pdf
Stepakoff_01                                CAP01_000014999     CAP01_000015000              2      (U) Return of Evidence item 1B5 to Owner
Stepakoff_01                                CAP01_000015001     CAP01_000015001              1      (U) WF_3366759‐STEPAKOFF_MICHAEL.pdf
Stepakoff_01                                CAP01_000015002     CAP01_000015004              3      (U) _image_150819.pdf

Stepakoff_01                                CAP01_000015005     CAP01_000015008             4       (U//FOUO) 2021‐03‐10_17h58m53s.pdf

Stepakoff_01                                CAP01_000015009     CAP01_000015013             5       (U//FOUO) 2021‐03‐10_20h49m23s.pdf

Stepakoff_01                                CAP01_000015014     CAP01_000015014             1       (U) WF‐3366759‐STEPAKOFF_MICHAEL FD‐597.pdf
Stepakoff_01                                CAP01_000015015     CAP01_000015016             2       (U) Tara Stepakoff Interview




                                                                            Page 4 of 4
